DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The following of record is reiterated for clarity and convenience. 
     Applicant’s Response to Notice of Non-Compliant Response to Election of Species Requirement, filed 07/31/2020, has been entered.

    Applicant’s Election of Species of record, filed 07/31/2020, is set forth herein for clarity.
    
       The following species election is set forth, without traverse.

       (A) Applicant elects the specific cancer of non-small cell lung cancer. Claims 1-16 and 19-29 read on this 
              species. Claims 1-16 and 19-29 are generic.

      (Bl) Applicant elects the specific checkpoint inhibitor of PD-1 inhibitor. Claims 1-10, 15-19, and 21-25 
              read on this species. Claims 1-9, 15-19, and 21-15 are generic.

     (B2) Applicant elects the specific subject of PD-L1 low expressors. Claims 1-13 and 15-29 read on this species. 
              Claims 1-12 and 15-29 are generic.

     (Cl) Applicant elects the specific method of further comprising, prior to treatment, identifying the subject as a 
             checkpoint inhibitor refractory subject. Claims 1-29 read on this method. Claims 1-19 and 22-29 are generic.   

     (C2) Applicant elects the specific method of Cl wherein the cells in a test tissue sample comprise cancer cells. 
              Claims 1-29 read on this method. Claims 1-29 are generic.

     (C3) Applicant elects the specific method of Cl wherein the cells are assessed for expression of PD-L1. Claims 1-
               29 read on this method. Claims 1-29 are generic.

      (D) Applicant elects the specific method NOT further comprising administering a checkpoint inhibitor. 
             Claims 1-22 read on this species. Claims 1-22 are generic.
   
     Upon a review of the Election of Species of record and applicant’s Remarks, filed 07/31/2020, the filing was noted.

     With respect to (D) Applicant elects the specific method NOT further comprising administering a checkpoint inhibitor;
      the election of the species of “NOT further comprising administering a checkpoint inhibitor” is acknowledged.

       For the record, the election of species for (B) was as follows. 

     (B)  Applicant was required to elect a specific checkpoint inhibitor as it reads on “a checkpoint inhibitor refractory subject” (e.g., PD-L1, PDl-2, PD-L1 and PD-L2, etc.), mailed 04/22/2020.
     Applicant was required to be specific as to the structure of the checkpoint inhibitor AND the specific subject (e.g., PD-L1 low expressor, PD-L2 low expressor, etc.).
       The intent was for applicant was to elect a specific structure of an elected checkpoint inhibitor as it applied a PD-1 inhibitor, a PD-L1 inhibitor, a PD-L2 inhibitor etc. (e.g., for PD-1 inhibitor: pembrolizumab, AMP-224, AUNP-12, etc., e.g., see page 12 of the specification; note that anti-PD-1 antibodies are considered as the species; applicant need not elect a specific anti-PD-1 antibody; applicant should indicate which anti-PD-1 antibodies are in the elected species etc.) (alternatively, a specific species for the elected PD-L1 inhibitor if elected and correspondingly as it would read on PD-L1 inhibitor or, PD-L2 inhibitor, if elected).        
      In turn with respect to (Bl) Applicant elected the specific checkpoint inhibitor of PD-1 inhibitor, 
      applicant has not elected a specific species of specific checkpoint inhibitor of PD-1 inhibitor. 


     Applicant’s summary of substance of interview, filed 12/21/2020, is acknowledged.

     Applicant elects the species of the subject who are PD-L1 low expressions,
     where claims reads on this species (claims 14 does not read on this species).

     Applicant elects the specific PD-L1 inhibitor of durvalumab as the PD-L1 inhibitor to which a subject is refractory, where claim 11 reads on this species (claims 10 and 12 do not read on this species).

     With respect to the election of a specific PD-L1 inhibitor to which a subject is refractory, there would no burden to consider atezolizumab.

     The election of species has been extended to atezolizumab, also known as Tecentriq, MPDL3280A and RG7446.

     Durvalumab is known as MEDI4736, MEDI-4736 and Imfinzi.

     Applicant submits that claims 1-9, 11, 13 and 15-29 read on the elected species in combination.
     However, the following is noted. 

    Claims 1-9, 11, 13, 15, 16, 19-23 and 25-28 are under consideration as they read on the elected species.

     Claims 10, 12, 14, 17, 18, 24 and 29 have been withdrawn from consideration as being drawn to non-elected species.

3. No Information Disclosure Statement has been filed in this application.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

     Appropriate corrections are required

5.     Claims 2, line 4 is objected to because the proper designation of “CDI54 receptor” should be “CD154”.
      It appears that current recitation of “CDI54” recites the letter “I”, not the number “1”.

    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. Claims 1-9, 11, 13, 15, 16, 19-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Claims 1-9, 11, 13, 15, 16, 19-23 and 25-28 are indefinite in the recitation of “a checkpoint inhibitor refractory subject”, “wherein the checkpoint inhibitor refractory subject is refractory to treatment with a PD-L1 inhibitors subject “the subject is refractory to treatment with PD-L1 inhibitor”, “where the subject is a PD-L1 low expressor”, “identifying the subject as a checkpoint inhibit refractory subject”, including the limitations of claim 20 (e.g., identifying the subject as a checkpoint inhibitor refractory subject base on an assessment that the proportion of cells in the test tissue sample that express PD-L1 on the cell surface exceeds of falls below a predetermined threshold”) and wherein the administration results in increased expression of one or more of PD-1, PD-L1 or PD-L2” in that these limitations are relative in nature lacking specific parameters and characterization that set forth the metes and bounds of the claimed limitations.

   Pages 7-8 of instant specification discloses the following.

    Checkpoint inhibitor means any compound capable of inhibiting an immune checkpoint molecules.  Inhibition may be partial of complete inhibition. In some embodiments, a checkpoint inhibitor inhibits the interaction between PD-1 and either or both of its ligands, PD-L1 and PD-L2.
      Checkpoint inhibitor refractory subject means a subject having cancer who does not experience a clinically acceptable response following treatment with a checkpoint inhibitor
     PD-L1 low expressor means a subject whose cancer cells express a level of PD-L1 lower that that required to achieve a clinically acceptable response following treatment with an inhibitor of the PD-1 pathway.

     Note that the claims are broadly drawn to methods of treating cancer comprising administering to a checkpoint refractory subject composition comprising a therapeutically effect amount of an expression vector comprising a polynucleotide sequence encoding a chimeric CD154.

    With respect to the claimed “limitations”, including partial/complete inhibition, refractory, clinical acceptable response, identifying” and “a predetermined threshold”, for example; 
     it is not clear what are the endpoints encompassed by the claimed methods, other than simply detecting PD-L1 or not detecting PD-L1, such that the metes and bounds of the “limitations” are not clear and are ill-defined what basis, what levels and why criteria / parameters define the “limitations”.


     These variables include specificity and sensitivity and positive and negative predictive values (refractory / not refractory).  
     The sensitivity of analysis such as an assay reflects the fraction of those subjects who are refractory / not refractory that the assay correctly identifies as refractory / not refractory.  
    The specificity of an assay reflects the fraction of those subjects are refractory / not refractory in an assay correctly identifies as refractory or not refractory. 
     The positive predictive value refers to the probability that an individual with a positive test result indicates refractory or not refractory.  
    The negative predictive value refers to the probability that an individual who is not refractory is actually refractory.
    There is an inverse relationship between the sensitivity and specificity, which is related to the assigned cutoff value (control levels, threshold values, assessment and stratification of subjects) that is used for a particular test to segregate populations who are refractory / not refractory.

      Note that the following publications report that the predictive values of the PD-L1 expression is relatively low, due in part, the predictive value of PD-L1 expression in tumor biopsies is relatively low due, in part, to its complex biology and discuss the biological consequences of PD-L1 expression by various cell types within the tumor microenvironment and the complex mechanisms that regulate PD-L1 expression of that the genomic, transcriptomic and proteomic levels.

     Shklovskya et al. (Spatial and Temporal Changes in PD-L1 Expression in Cancer:  The Role of Genetic Drivers, Tumor Microenvironment and Resistance; Int. J. Mol. Sci. 21/7139: 1-23, 2020)
     reports that there is significant interest in the clinical use of biomarkers to improve patient selection and the expression of PD-L is often reports a potential biomarker of response,
     However accumulation evidence suggest the predictive value of PD-L1 expression in tumor biopsies is relatively low due, in part, to its complex biology and discuss the biological consequences of PD-L1 expression by various cell types within the tumor microenvironment and the complex mechanisms that regulate PD-L1 expression of that the genomic, transcriptomic and proteomic levels
     (see entire document, including Abstract, Introduction, The Significance of PD-L1 Expression on Tumor and Non-Tumor Cells, PD-L1 Expression on Non-Tumor Cells, Expression of PD-L1 by Tumor Cells, Regulation PD-L1 Protein Expression, Temporal Changes in PD-L1 Expression, Concluding Remarks).  
      
7. Concluding Remarks 
     Immunotherapies targeting the PD-1/PD-L1 axis have demonstrated a remarkable efficacy in a range of cancers. However, many patients fail to respond, and treatment resistance remains a major obstacle with only a small proportion of patients experiencing complete responses. Expression of PD-L1 in tumor biopsies, while an imperfect biomarker predictive of response to PD-1/PD-L1-based therapies, is constantly re-evaluated to improve its predictive value. Advances in immunohistochemistry staining and scoring of PD-L1 expression in tumor lesions, independent assessment of PD-L1 expression on tumor and non-tumor cells, combining PD-L1 expression scores with other parameters such as T-cell infiltration and T-cell proximity to tumor cells, tumor mutational load and signatures of IFNγ response help improve the predictive value of PD-L1 expression in tumor biopsies [176–178]. 

     Guan et al. (PD-L1 Expression in the PD-1/PD-L1 Blockade, Arch Pathol Lab Med. 141: 851-861, 2017; doi: 1-.5858/arpa.2016-0361-Ra) reviews the mechanism of the PD-1/PD-L1 signaling pathways, the regulation of this pathway, PD-1/PD-L1 as a predictive and/or prognostic marker in various cancer and strategies of measuring PD-L1 expression with the conclusion that there is no marker to predict the responses of PD-1/PD-L1-targeted therapy, including methods beyond immunohistochemical stains, are needed to develop reliable biomarker / biomarkers for pathology laboratories to aid in selection patients who will benefit most from PD-1/PD-L1 targeted therapy because the complexity of cancer immunity, and lack of understanding the mechanism by which PD-1/PD-L1-targeted therapy improves survival in cancer patients, where questions remain to be answered, particularly a better prediction system for predicting the response of PD-1/PD-L1 targeted therapy (see entire document, including Abstract, Introduction, Mechanism, Regulations of PD-L1 Expression in Cancers, Current Therapeutic Antibodies, Approaches, and Toxicities, PD-1/PD-L1 Expression As A Prognostic Marker in Various Cancers, PD-1/PD-L1 As A Predictive Marker for Anti-PD-1/PD-L1 Treatments, Strategies To Measure PD-L1/PD-1 Expression, Outlook). 

     The claimed “limitations” are not defined by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention. 

    The methods are indefinite and unclear in their recitation encompassing the “limitations” above.

    One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of 
the invention. 

  Applicant is reminded that the amendment must point to a basis in the specification so as not to add any new matter.  See MPEP 714.02 and 2163.06.




     (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.  Claims 1-9, 11, 13, 15, 16, 19-23 and 25-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.

     There is insufficient guidance and information how to make and use the claimed invention encompassing the recitation of “a checkpoint inhibitor refractory subject”, “wherein the checkpoint inhibitor refractory subject is refractory to treatment with a PD-L1 inhibitors subject “the subject is refractory to treatment with PD-L1 inhibitor”, “where the subject is a PD-L1 low expressor”, “identifying the subject as a checkpoint inhibit refractory subject”, including the limitations of claim 20 (e.g., identifying the subject as a checkpoint inhibitor refractory subject base on an assessment that the proportion of cells in the test tissue sample that express PD-L1 on the cell surface exceeds of falls below a predetermined threshold”) and wherein the administration results in increased expression of one or more of PD-1, PD-L1 or PD-L2” in that there are insufficient parameters and criteria to define and in turn make and use these claimed limitations in method of treating a cancer (elected species NSCLC) to a checkpoint inhibitory / PD-L1 inhibitor refractory subjects.

   Pages 7-8 of instant specification discloses the following.

    Checkpoint inhibitor means any compound capable of inhibiting an immune checkpoint molecules.  Inhibition may be partial of complete inhibition. In some embodiments, a checkpoint inhibitor inhibits the interaction between PD-1 and either or both of its ligands, PD-L1 and PD-L2.
      Checkpoint inhibitor refractory subject means a subject having cancer who does not experience a clinically acceptable response following treatment with a checkpoint inhibitor
     PD-L1 low expressor means a subject whose cancer cells express a level of PD-L1 lower that that required to achieve a clinically acceptable response following treatment with an inhibitor of the PD-1 pathway.

     Note that the claims are broadly drawn to methods of treating cancer comprising administering to a checkpoint refractory subject composition comprising a therapeutically effect amount of an expression vector comprising a polynucleotide sequence encoding a chimeric CD154.

    With respect to the claimed “limitations”, including partial/complete inhibition, refractory, clinical acceptable response, identifying” and “a predetermined threshold”, for example; 
     it is unpredictable that the skilled artisan make and use the claimed limitations without more  basis, what levels and why criteria / parameters that define the “limitations”.

      Several variables are used in evaluating the assessment of the claimed “limitations” which are broad, relative in nature, not defined and indicate threshold values associated with the complexity of methods of treating cancer in the context of PD-L1.

     The sensitivity of analysis such as an assay reflects the fraction of those subjects who are refractory / not refractory that the assay correctly identifies as refractory / not refractory.  
    The specificity of an assay reflects the fraction of those subjects are refractory / not refractory in an assay correctly identifies as refractory or not refractory. 
     The positive predictive value refers to the probability that an individual with a positive test result indicates refractory or not refractory.  
    The negative predictive value refers to the probability that an individual who is not refractory is actually refractory.
    There is an inverse relationship between the sensitivity and specificity, which is related to the assigned cutoff value (control levels, threshold values, assessment and stratification of subjects) that is used for a particular test to segregate populations who are refractory / not refractory.

      Note that the following publications report that the predictive values of the PD-L1 expression is relatively low, due in part, the predictive value of PD-L1 expression in tumor biopsies is relatively low due, in part, to its complex biology and discuss the biological consequences of PD-L1 expression by various cell types within the tumor microenvironment and the complex mechanisms that regulate PD-L1 expression of that the genomic, transcriptomic and proteomic levels.

     Shklovskya et al. (Spatial and Temporal Changes in PD-L1 Expression in Cancer:  The Role of Genetic Drivers, Tumor Microenvironment and Resistance; Int. J. Mol. Sci. 21/7139: 1-23, 2020)
     reports that there is significant interest in the clinical use of biomarkers to improve patient selection and the expression of PD-L is often reports a potential biomarker of response,
     However accumulation evidence suggest the predictive value of PD-L1 expression in tumor biopsies is relatively low due, in part, to its complex biology and discuss the biological consequences of PD-L1 expression by various cell types within the tumor microenvironment and the complex mechanisms that regulate PD-L1 expression of that the genomic, transcriptomic and proteomic levels
     (see entire document, including Abstract, Introduction, The Significance of PD-L1 Expression on Tumor and Non-Tumor Cells, PD-L1 Expression on Non-Tumor Cells, Expression of PD-L1 by Tumor Cells, Regulation PD-L1 Protein Expression, Temporal Changes in PD-L1 Expression, Concluding Remarks).  
      
7. Concluding Remarks 
     Immunotherapies targeting the PD-1/PD-L1 axis have demonstrated a remarkable efficacy in a range of cancers. However, many patients fail to respond, and treatment resistance remains a major obstacle with only a small proportion of patients experiencing complete responses. Expression of PD-L1 in tumor biopsies, while an imperfect biomarker predictive of response to PD-1/PD-L1-based therapies, is constantly re-evaluated to improve its predictive value. Advances in immunohistochemistry staining and scoring of PD-L1 expression in tumor lesions, independent assessment of PD-L1 expression on tumor and non-tumor cells, combining PD-L1 expression scores with other parameters such as T-cell infiltration and T-cell proximity to tumor cells, tumor mutational load and signatures of IFNγ response help improve the predictive value of PD-L1 expression in tumor biopsies [176–178]. Yet, new evidence has uncovered some unexpected twists in the PD-1/PD-L1 biology that need to be considered when analyzing the potential outcomes of treatment or predictive value of PD-L1 expression in certain patient cohorts. A protective role of PD-L1 expressed on T-cells [27], the discovery of PD-L1 bidirectional signaling in T-cells [29] and PD-L1-mediated sequestration of T-cell activation signals on dendritic cells [17] indicate non-

     Guan et al. (PD-L1 Expression in the PD-1/PD-L1 Blockade, Arch Pathol Lab Med. 141: 851-861, 2017; doi: 1-.5858/arpa.2016-0361-Ra) reviews the mechanism of the PD-1/PD-L1 signaling pathways, the regulation of this pathway, PD-1/PD-L1 as a predictive and/or prognostic marker in various cancer and strategies of measuring PD-L1 expression with the conclusion that there is no marker to predict the responses of PD-1/PD-L1-targeted therapy, including methods beyond immunohistochemical stains, are needed to develop reliable biomarker / biomarkers for pathology laboratories to aid in selection patients who will benefit most from PD-1/PD-L1 targeted therapy because the complexity of cancer immunity, and lack of understanding the mechanism by which PD-1/PD-L1-targeted therapy improves survival in cancer patients, where questions remain to be answered, particularly a better prediction system for predicting the response of PD-1/PD-L1 targeted therapy (see entire document, including Abstract, Introduction, Mechanism, Regulations of PD-L1 Expression in Cancers, Current Therapeutic Antibodies, Approaches, and Toxicities, PD-1/PD-L1 Expression As A Prognostic Marker in Various Cancers, PD-1/PD-L1 As A Predictive Marker for Anti-PD-1/PD-L1 Treatments, Strategies To Measure PD-L1/PD-1 Expression, Outlook). 

     The claimed “limitations” are not defined by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention. 

     The specification does not provide sufficient guidance and direction to identify and to enable (make and use) identifying a checkpoint inhibitor refractory subject to be treated in claimed methods, in the specification as filed, commensurate in scope with the claimed invention.  

     While the specification discloses a starting point for screening or testing for checkpoint inhibitor refractory subjects / refractory to treatment with a PD-L1 inhibitor (e.g., partial / complete inhibitor, interactions with PD-1, PD-L1 and PD-l2, clinically acceptable response, low expressor),.
     the instant disclosure does not set forth sufficient procedures, elements and parameters that will necessarily lead to determine whether a subject is a checkpoint inhibitor refractory subject or is refractory to a PD-L1 inhibitor and it does not identify correlations, criteria, parameters, etc. to predict such subjects / treatments. 

     This description of screening assays without more precise guidelines amount to little more that a starting point, a direction for further research


     Without the appropriate correlations, criteria, parameters, comparisons and markers, the skilled artisan cannot practice the claimed method of treatment.   
    It means little to invent a method if one does not have possession of the elements, parameters and comparisons that are essential to practice the method.  

     Without sufficient guidance and direction as to how to make and use comparisons, correlations, criteria, parameters, etc. determining checkpoint inhibitor refractory subjects / refractory to treatment with a PD-L1 inhibitor,
     it would have been unpredictable to the skilled artisan at the time the invention was made to treat cancer in checkpoint inhibitor refractory subjects / refractory to treatment with a PD-L1 inhibitor.

         The specification provides for a plan or an invitation for those of skill in the art to experiment practicing the claimed invention but does not provide sufficient guidance or specificity as to how to execute that plan.  It provides a starting point from which one of skill in the art can perform further research in order to practice the claimed invention, but this is not adequate to constitute enablement in that will enable any person skilled in the art to make and use the invention.

     The scope of the required enablement varies inversely with the degree of predictability involved and in cases involving unpredictable factors such as physiological activity more may be required. See MPEP 2164.03 and 2164.02. 

     Given the relatively incomplete understanding in the biotechnological field involved and the lack of a reasonable correlation between the narrow disclosure in the specification and broad scope of protection sought in the claims; the lack of enablement is deemed appropriate. 
     See MPEP 2164.08.

     Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
 
     In view of the lack of predictability of the art to which the invention pertains, methods of treating cancer based upon checkpoint inhibitor refractory subjects / refractory to treatment with a PD-L1 inhibitor would be unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.



not new matter.

    Claims 1-9, 11, 13, 15, 16, 19-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     The instant claims are drawn to “an expression vector comprising a polynucleotide sequence a chimeric CD154”, including limitations recited in claims 2-9, “a CD154 receptor” (versus CD40), “PD-L1 inhibitor” and “checkpoint inhibitor” encompass a variety of structures and functions, including encompassing variants, including various specificities, epitopes and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     With respect to “an expression vector comprising a polynucleotide sequence a chimeric CD154”, including limitations recited in claims 2 and 4-9, the following is noted.
     
     While the specification broadly describes on pages 14-15, 20-25 of the specification, including ISF35, including Certain CD154 Expression Vectors and Example 1, 
     the specification either does not sufficient provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for the expression vectors, broadly encompassed by the claimed invention, particularly the criticality of CD154 binding and immunostimulatory properties for methods of treating cancer, other than ISF35.

     In the absence of specific structures (e.g., SEQ ID NOS.; SEQ ID NO: 1),
     the instant claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure for the claimed expression vectors.  
 
     For example, a person of skill is well aware, at the time of the invention was made, that different molecules, even with sequence similarity, do not necessarily have the same function.

     For example, Attwood (Science 290:471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.   

    Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see in particular "Abstract" and Box 2).  

University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of which structural elements (e.g., relevant nucleic acids, amino acid residues / sequences) are required for the claimed specificity, structural and functional attributes to have the appropriate structural and functional properties claimed.

     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of “expression vectors” that exhibit the appropriate specificity, structural and functional properties of the claimed “expression vectors” to reasonably convey to one skilled in the relevant art that, at the time the application was filed, applicant had possession of all the claimed “limitations”, broadly encompassed by the claimed invention.

     With respect to CD154 (e.g., see claim 2), the following is noted.

     While the specification describes CD40 on page 21, paragraph 2 of the specification,   
      the specification either does not sufficient provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for the CD154 receptor, broadly encompassed by the claimed invention, particularly the criticality of CD154:CD40 binding, structural and functional properties, other than CD40 as the CD154 ligand.

     In the absence of specific structures (e.g., SEQ ID NOS. or CD40),
     the instant claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure for the claimed expression vectors.  
 
     For example, a person of skill is well aware, at the time of the invention was made, that different molecules, even with sequence similarity, do not necessarily have the same function.

     Also, see Attwood and Skolnick above.

     With respect to checkpoint inhibitor and PD-L1 inhibitor, particularly the elected species of anti-PD-L1 inhibitory antibodies, the following is noted.

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5 antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.


     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

    Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).

     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   




     With respect to the diverse specificities encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   

   In turn, applicant relies upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities.

    Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and pharmacological properties of the breadth of antibodies encompassed by the claimed methods.

    While applicant claims and discloses certain specific anti-PD-L1 antibodies, (e.g., duralumab, atezolizumab) (e.g., see pages 5 and 17) as the checkpoint inhibitors / PD-L1 inhibitors,
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-PD-L1 antibodies, broadly encompassed by the elected species of the claimed invention. 

    Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed anti-PD-L1 antibodies encompassing antibodies / variants that would identify the claimed antibodies / variants encompassing the various modifications encompassed by the claimed antibody specificity and functional attributes.

       In turn, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-PD-L1 antibodies encompassing various structures, specificities and functions, broadly encompassed by the claimed invention. 
  
     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of proteins epitope(s) / variants thereof associated with the claimed anti-PD-L1 antibodies and claimed functional attributes.  

    Applicant was not in possession of the claimed genus of specificities, functional and structural attributes / characteristics in the absence of providing sufficient structural characteristics of the genus of such “specificities and variants thereof” coupled with a known or disclosed correlation between function and structure in the claims.  

     With respect to expression vectors, CD154 receptor and anti-PD-L1 antibodies, (e.g., see claim 2), the following is noted.

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and generalclasses of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

     The problem here is that the instant specification fails to provide a disclosure of which nucleic acids / amino acids are required for the claimed expression vectors, CD154 receptor and anti-PD-L1 antibodies that retain the appropriate specificities, structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

    Applicant was not in possession of the claimed to expression vectors, CD154 receptor and anti-PD-L1 antibodies comprising / encompassing the claimed limitations in the absence of providing sufficient specificities, structural and functional characteristics of the species or genus encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of expression vectors, CD154 receptor and anti-PD-L1 antibodies in the “limitations” above encompassed by the claimed invention.  

     Ariad points out that the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-C5 antibodies with comprising the “limitations” above,  the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and the specification at best describes plan for making anti-C5 antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    


     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed expression vectors, CD154 receptor and anti-PD-L1 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In contrast to the disclosure of certain of anti-C5 antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C5 antibodies. 

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

     Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

   An adequate written description must contain enough information about the actual makeup of the claimed products in a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus o expression vectors, CD154 receptor and anti-PD-L1 antibodies broadly encompassed by the claimed invention to provide sufficient structure for the expression vectors, CD154 receptor and anti-PD-L1 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. Claims 1-9, 11, 13, 15, 16, 19-23 and 25-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Castro (Cancer Research 72(12): 2937-2947, June 15, 2012) in view of Prussak (US 2008/0318886), Azuma et al. (Annals of Oncology 25: 1935-1940, 2014; doi: 1935/1nnonc/mdu242, published online July 9, 2014), Wang et al., The prognostic value of PD-L1 expression for non-small lung cancer patients: A meta-analysis, (EJSO 41: 450-456, 2015) and Tumeh et al. (US 2016/0123964).





    including eradicating residual disease and elicit anti-tumor immune responses, which is achieved by using adenovirus encoding chimeric CD154 (Ad-ISF35) that enhances their ability to function as APC and increases their sensitivity to clearance by immune-effector mechanisms
     including detecting various markers, including immune costimulatory markers in circulatory tumor cells,
    including observing clinical responses, including cancer cell counts
    in addressing lymph node and bone marrow microenvironments in protecting cancer cells from apoptosis, which leads to treatments that provide immune stimulator and activation of the tumor microenvironment,
     including transduced CD40-activated cells / cancer cells to induce autologous T cell activation and immune recognition, leading to generation of anti-tumor / anti-leukemia responses,
     including reductions in  leukemia cells, lymphadenopathy, splenomegaly and could induce anti-leukemia immune responses,
     including ex vivo processing of cells and direct injection,
     including a number and variety assays measuring cells (e.g., leukocytes, platelets, etc.) and cytokines, Ad-ISF35 DNA and protein expression in leukocytes, Biologic responses in  (e.g., see Materials and Methods, Results, Results, Tables 1-4, Figures 1-4  ) 
     including evaluating patients refractory to fludarabine-based treatments (e.g., see Patients Demographics on page 2939)
     (see entire document, including Abstract, Introduction, Materials and Methods, Results). 

     Castro et al. differs from the claimed methods by not explicitly teaching administering the expression vector comprising a polynucleotides sequences encoding a chimeric CD154 / ISF135 to a checkpoint inhibitor subject, checkpoint inhibitors PD-L1 inhibitors and identifying the subject is a checkpoint / PD-L1 inhibitor refractory subject.

   Prussak teaches Methods of Increasing Cancer Sensitivity to Chemotherapeutic Agents Using Chimeric ISF35, 
     including the construction of chimeric CD154, including ISF35, relevant amino acids, nucleic acids, vectors (e.g., see paragraphs [0026]-[0028], [0041]-[0065]; Examples 1-2),
     including that the chimeric CD154 can be capable of expression on diverse cell types, including B cells, is less resistant to proteolytic cleavage and thus more stable when expressed on cellular membranes and maintain the receptor-binding capabilities of CD154,
    including methods of treating a refractory cancer in a patient by administering an effective amount of a chemotherapeutic agents thereby making the refractory cancer more sensitive to the chemotherapeutic agent prior to administering ISF35 to the patients (e.g., see paragraph [0009]
    including improving survival outcomes, including combination therapies resulting in more complete response rates as well as the need for subsequent treatments eventually leading to resistance to these agents resulting in another chemotherapy (e.g., see paragraph [0038]).
    including refractory cancer (claim 2)
     (see entire document, Abstract, Figures, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the 
Including Adenovirus synthesis, Expression and Function of a Chimeric Accessory Molecule Ligand Gene in CLL Cells and HeLa Cells HeLa, Treatment of breast Cancer Patients with ISF35, Treatment of a lung cancer patients with ISF35 in combination with a chemotherapeutic agents, Treatment of prostate cancer patients with ISF35 in combination with the chemotherapeutic agents rituximab, Treatment of a CLL patient with ISF35 in combination with the chemotherapeutic agents chlorambucil; Claims). 

     Given the teachings of the prior art of Castro and Prussak, including adenovirus encoding chimeric CD154 (Ad-ISF35), it is reasonable to conclude that the prior art teaches vectors comprising  a polynucleotide sequences encoding a chimeric CD154 comprising SEQ ID NO: 1, adenoviral DNA or could comprise retroviral DAN, promoter sequence, polyadenylation signals sequences and compositions of the claimed invention.

     Azuma teach the Association of PD-L1 overexpression with activating EGFR mutations in surgically resected non-small-cell lung cancer,
     including teaching that clinical trials have shown that immune-checkpoint blockade yields a clinical response in a subset of individuals with advanced NSCLC,
     including examining the expression of PD-L1 is related to clinicopathologic or prognostic factors in patients with various malignancies, including patients with surgically resected NSCLC, including expression of PD-L1 in tumor specimens,
    including that the EGFR inhibitor erlotinib downregulated PD-L1 expression in former cell lines but not in the latter suggestion that PD-L1 expression is increased by EGFR signaling conferred by activating EGFR mutations, such that a high level of PD-L1 expression was associated with a significantly shorter overall survival and reflect that the time required for tumor cells with a high level of PD-L1 expression to relapse though escape from antitumor immunity,
    including reliance upon various assays, including EGFR mutation analysis, immunohistochemical analysis of PD-L1 expression in tumor specimens and including suggesting that blockade of PD1-PD-L1 signaling in a potential approach to help overcome acquired resistance to EDGF0TJKIs in EGFR mutation-positive NSCLC (e.g., see Discussion)
     (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion ). 

     Wang et al., teach The prognostic value of PD-L1 expression for non-small lung cancer patients: A meta-analysis, (EJSO 41: 450-456, 2015),
    including such that NSCLC patients with positive PD-L1 expression exhibit poor overall survival and the PD-L1 expression was higher in tumors with poor differentiation,
     noting that to evade recognition by the host’s immune system, cancer cells can induce T cell non-responsiveness by expression certain ligands which act on specific checkpoint pathways such as programmed cell death-1, 
     including PD-L1 expression in several cancers, including breast, gastric, pancreatic, ovarian cancer, renal cell carcinomas, melanoma and glioblastoma,
     including overexpression of PD-L1 indicated better prognosis in glioblastoma patients, yet the opposite of PD-L1 was reported in gastric cancer and the consideration of the association between PD-L1 expression of NSCLC and immunotherapy,

    including the checkpoint inhibitors, including the anti-PD-1 antibodies nivolumab and pembrlizumab as well as the anti-PD-L1 antibodies MEDI-4736 and MPDL3280a,
     in assessing the potential role of PD-L1 expression in predicting overall survival in NSCLC pateints, showing that positive PD-1 expression is correlated with poor prognosis in NSCLC patients, including where the tolerance and response by the PD-L1 therapy is based on the PD-L1 positive expression responded better than the PD-L1 negative expression patients (see Discussion).
    (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion ). 

    Tumeh et al. (US 2016/0123964). teach Methods for Stratifying Non-Responders to Therapies That Block PD1/PDL1 Axis,
    employing methods of analyzing biological samples from a subject that has a tumor or cancer, comprising deterring for target cells having a phenotypes of interest, including parameters of phenotype, density, proximity, determining the overall score for identifying a patient as a response to anti-PD-1 or anti-PD-L1 therapy  as well as methods for detecting adaptive immune resistance and efficacy
    including PD-L1 expression has show to be a strategy limited by variable among strong responders and expression by non-myeloma cells,
    including providing for a quantitative mapping of CD8+ T cell organization within the tumor microenvironment of metastatic lesion to predict response to a targeted immunotherapy, 
    including stratifying sub-type of cells expressing or not expressing PDL1, including expression on infiltrating immune cells (e.g., see paragraphs [0030], [0046], [0055]),
    including PD-L1 expressing cells (e.g., see paragraphs [0072])
    including mRNA expression, protein expression (e.g., see paragraphs [0070]),
    including responders / non-responders express or do not express PD-L1 in various cell types [0072], [0096]), [0125], [0126], [0138], [0165]),
   including adaptive immune resistance (e.g., see paragraphs [0003], [0018]-[0020], [0086], [0087], [0147], [0173], p0324[, [0325]),
    including methods of administering effective amounts of agents that block the PD-1/PDL1 pathway,
    including anti-PD-1 antibodies pembrolizumab / nivolumab and anti-PD-L1 antibodies BMD-936559 / atezolizumab, for example (e.g., paragraphs [0078], [0262])
     (see entire document, including Abstract, Drawings, Technical Field of the Invention, Background, Summary, Brief Description of the Figures, Detailed Description, Definitions, Methods, Kits, Tables, Representative Embodiments, Claims, Examples).

     Given the teachings of the prior art to administer an expression vectors encoding chimeric CD154, including vectors encoding chimeric CD154 (Ad-ISF35) that enhances their ability to function as APC and increases their sensitivity to clearance by immune-effector mechanisms resulting in anti-tumor responses, 

    including evaluating responders / non-responders prior to treatment
    including the administration of a checkpoint inhibitor, including anti-PD-L1 antibody inhibitors to treat various cancers, including NSCLC;
     the ordinary artisan would have been motivated to administer 
CD154 (Ad-ISF35) alone or in combination with anti-PD-L1 antibody inhibitors to treat various cancers, including NSCLC, and evaluating responder / non-responder (refractory, resistant) patient populations to checkpoint inhibitors, including anti-PD-L1 inhibitors in achieving / increasing therapeutic efficacy in patients in need.  

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., an expression vectors encoding chimeric CD154, including vectors encoding chimeric CD154 (Ad-ISF35) that enhances their ability to function as APC and increases their sensitivity to clearance by immune-effector mechanisms resulting in anti-tumor responses, including in drug resistance therapy,  including evaluating responders / non-responders prior to treatment (e.g., refractory, resistant patients), the administration of a checkpoint inhibitor, including anti-PD-L1 antibody inhibitors to treat various cancers, including NSCLC,) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages 
expression vectors encoding chimeric CD154, including vectors encoding chimeric CD154 (Ad-ISF35) that enhances their ability to function as APC and increases their sensitivity to clearance by immune-effector mechanisms resulting in anti-tumor responses, including in drug resistance therapy, including evaluating responders / non-responders prior to treatment, including the administration of a checkpoint inhibitor, including anti-PD-L1 antibody inhibitors to treat various cancers, including NSCLC, that avoid the disadvantages of treating checkpoint inhibitor / anti-PD-L1 inhibitor refractory subjects with a reasonable expectation of success. 

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  

     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007) 

12. No claim allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 15, 2021